Title: From Thomas Jefferson to David Ross, 20 March 1781
From: Jefferson, Thomas
To: Ross, David



Sir
In Council March 20th. 1781

The Superintendance of the lead mines having been formerly in the Board of Trade devolves of Course on yourself as succeeding to their Duties.
I mention this matter now particularly because our Stock of Lead being very low and the Demand great we wished the mines to be worked to their greatest extent. I must therefore beg the favor  of you to endeavour to engage as many Hands immediately as may be employed to advantage in order to push this most essential Work. I am &c.,

T. J.

